MEMORANDUM OPINION
                                           No. 04-10-00814-CV

                               IN THE INTEREST OF J.A.V., a Child

                      From the 57th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2009-EM5-03867
                               Honorable Jim Rausch, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: May 11, 2011

DISMISSED FOR LACK OF JURISDICTION

           The trial court signed a final judgment, an Order Establishing the Parent-Child

Relationship, on February 10, 2010. Because appellant did not file a motion for new trial, motion

to modify the judgment, motion for reinstatement, or request for findings of fact and conclusions

of law, the notice of appeal was due to be filed on March 12, 2010. See TEX. R. APP. P. 26.1(a).

Appellant did not file his notice of appeal until November 12, 2010. 1

           A motion for extension of time is necessarily implied when an appellant, acting in good

faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day

grace period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.

1
  We note that in his notice of appeal, Appellant states his intent to appeal from a November 3, 2010, order.
However, the docket sheet of the trial court cause number indicates that no such order was signed on November 3,
2010. Indeed, according to the docket sheet, no order was signed after February 10, 2010.
                                                                                      04-10-00814-CV


Dorner, 959 S.W.2d 615, 617 (Tex.1997) (construing the predecessor to Rule 26). But “once the

period for granting a motion for extension of time under Rule [26.3] has passed, a party can no

longer invoke the appellate court=s jurisdiction.” Id. As it appeared we lacked jurisdiction over

this appeal, we ordered appellant to show cause why this appeal should not be dismissed for lack

of jurisdiction. Appellant did not respond. Thus, this appeal is dismissed for lack of jurisdiction.



                                                  PER CURIAM




                                                -2-